      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: NATIONAL FOOTBALL LEAGUE
  PLAYERS’ CONCUSSION INJURY LITIGATION


  Kevin Turner and Shawn Wooden, on behalf of
  themselves and others similarly situated,
                                                           No. 2:12-md-02323-AB
                                                           MDL No. 2323
                                     Plaintiffs

                v.

  National Football League and NFL Properties, LLC,
  successor-in-interest to NFL Properties, Inc.,

                                     Defendants.

  THIS DOCUMENT RELATES TO:
  ALL ACTIONS




                     MOTION TO INTERVENE OR ALTERNATIVELY
                        TO PARTICIPATE AS AMICUS CURIAE

       Class Members Johnnie Lynn and Joshua Bell, on behalf of a subclass of living retired

NFL players diagnosed outside of the Baseline Assessment Program (“BAP”), who received Pre-

effective date Qualifying Diagnoses of Level 1.5 Neurocognitive Impairment and Level 2

Neurocognitive Impairment by board-certified and MAF Qualified Physicians pursuant to Section

6.3(c) of the Amended Settlement Agreement, but were nevertheless thwarted from participation

in the pre-BAP process by the Claims Administrator’s imposition of additional corroborating

documentation requirements under BAP, in contravention of the Agreement (hereinafter

collectively “Movants”), respectfully move to intervene for the purpose of participating in

proceedings this Court recently ordered to come before Magistrate Judge David Strawbridge “to
          Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 2 of 19




seek to address the concerns relating to the race-norming issue” (ECF 11302),1 or alternatively

requests that this Court exercise its inherent authority to designate Movants as amici curiae to

assist it in the proceedings before Magistrate Judge David Strawbridge.

          As grounds, the Movants state that Class Counsel Seeger Weiss has not and cannot

adequately represent their interests, as living retired NFL players who have been thwarted from

pre-BAP participation under Section 6.3(c) of the Settlement Agreement, because Class Counsel

has actively participated in, or at the very least has been complicit with, the Claims Administrator’s

imposition of those very tactics, such as seemingly requiring corroborating documentary evidence

and application of race norming standards, that go beyond the terms of Amended Settlement

Agreement to the Movants’ detriment.

          Specifically, as detailed further below, Class Counsel:

      •   Approved of and even directed the Claims Administrator’s “rigorous” handling, review

          and approval of Claim Packages, including analysis of pre-BAP claims submitted by the

          Movants pursuant to Section 6.3(c) under the “gold standard” BAP requirements (MDL

          ECF 8432-2, pp. 2-4);

      •   Directed the Claims Administrator in November 2017 to require that neuropsychological

          testing records submitted in support of claims for Qualifying Diagnoses of Level 1.5

          Neurocognitive Impairment and Level 2 Neurocognitive Impairment include the raw

          scores from that testing, which went beyond the terms of the Amended Settlement

          Agreement (MDL ECF 8923-1, p. 2);2 and


1
 This Court referred only the NFL and Class Counsel Seeger Weiss, as the original parties that
drafted the Settlement Agreement, to Magistrate Judge David Strawbridge to seek to address the
concerns relating to the race-norming issue (ECF 11302). No further information on the nature of
proceedings or when and where such proceedings will occur has been given on record.
2
    It should not escape this Court’s notice that those same raw scores Class Counsel directed the

                                                   2
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 3 of 19




   •   Immediately thereafter, co-lead class counsel Chris Seeger, participated in an in-chambers

       conference to ostensibly “address issues regarding the implementation of the settlement

       agreement,” which ultimately resulted in the Claims Administrator gaining more unfettered

       discretion to modify the terms and protocol for obtaining a Qualified Diagnoses beyond

       the terms of the Amended Settlement Agreement (MDL ECF No. 8909).

       Notwithstanding the Movants’ apprehension of Class Counsel’s inability to adequately

represent their interests in this matter, the Movants have a special interest that justifies them having

a say in these proceedings, and should be permitted to be heard regarding the race-norming issue

as amicus curiae because the Movants can contribute to Magistrate Judge Strawbridge’s

understanding of the race norming issue insofar as it is imbedded within the protocol and

administration of Qualifying Diagnoses under the Amended Settlement Agreement.

       In furtherance of the foregoing, Movants include a statement of background facts and

procedure and incorporated memorandum of law and legal argument for this Honorable Court’s

consideration.

                                          BACKGROUND

       1.        Movants are comprised collectively of a subclass of upwards of fifty living retired

NFL players who received pre-effective date qualifying diagnoses upon examination by Board-

Certified Neurologist Dr. Mircea Morariu, Sr., which were thereafter evaluated and affirmed by

Dr. Nicholas Suite, a Board-Certified Neurologist, who was at that time selected and approved by

the NFL and Co-Lead Class Counsel as a Qualified MAF Physician, whose pre-BAP claims were



Claims Administrator to require are necessary for the race norming adjustments to even come into
play (MDL ECF 11312-1 at pp. 4-6). The demographic norms are employed to convert those raw
scores, which were not originally required as part of the Qualifying Diagnosis protocol, into T-
scores. See Aug. 20, 2020 Decision of Special Masters Regarding Demographic Norm Adjustments
(“SM Decision”) at p. 9.

                                                   3
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 4 of 19




determined to be deficient by the Claims Administrator for failure to provide so-called

corroborating documentation under BAP, which were not required in the pre-BAP protocol under

the Amended Settlement Agreement.

       2.      The Movants have submitted claims for Monetary Awards by and through

undersigned counsel under the Amended Class Action Settlement Agreement (MDL ECF No.

6481-1) (approved on April 22, 2015 and amended May 8, 2015, the “Settlement Agreement”).

       3.      Section 6.3(c) of the Amended Settlement Agreement categorizes the type of

qualifying diagnosis that the members of this subclass fall within:

       From the date of the Preliminary Approval and Class Certification Order through
       the Effective Date, a Qualifying Diagnosis of Level 1.5 Neurocognitive
       Impairment, Level 2 Neurocognitive Impairment, Alzheimer’s Disease,
       Parkinson’s Disease, or ALS shall be made only by board-certified neurologists,
       board- certified neurosurgeons, or other board-certified neuro-specialist physicians,
       except as set forth in Section 6.3(e).

MDL ECF No. 6481-1, p. 32.

       4.      For a Qualifying Diagnosis of Level 1.5 Neurocognitive Impairment, claimants

presenting pre-effective date claims outside of the BAP must establish:

       For living Retired NFL Football Players diagnosed outside of the BAP, a diagnosis
       while living of Level 1.5 Neurocognitive Impairment, i.e., early dementia, based
       on evaluation and evidence generally consistent with the diagnostic criteria set forth
       in subsection 1(a)(i)-(iv) above, made by a Qualified MAF Physician or a board-
       certified or otherwise qualified neurologist, neurosurgeon, or other neuro-specialist
       physician, as set forth and provided in Sections 6.3(b)-(d) of the Settlement
       Agreement.

MDL ECF No. 6481-1, p. 107.

       5.      For a qualifying diagnosis of Level 2.0 Neurocognitive Impairment, claimants

presenting pre-effective date claims outside of the BAP must establish:

       For living Retired NFL Football Players diagnosed outside of the BAP, a diagnosis while
       living of Level 2 Neurocognitive Impairment, i.e., moderate dementia, based on evaluation
       and evidence generally consistent with the diagnostic criteria set forth in subsection 2(a)(i)-


                                                 4
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 5 of 19




       (iv) above, unless the diagnosing physician can certify in the Diagnosing Physician
       Certification that certain testing in 2(a)(i)-(iv) is medically unnecessary because the Retired
       NFL Football Player’s dementia is so severe, made by a Qualified MAF Physician or a
       board-certified or otherwise qualified neurologist, neurosurgeon, or other neuro-specialist
       physician, as set forth and provided in Sections 6.3(b)-(d) of the Settlement Agreement.

MDL ECF No. 6481-1, pp. 108-09.

       6.      The Amended Settlement Agreement specifically provides that “generally

consistent” shall not be read to mean identical to the BAP or post-effective date diagnosis criteria:

       For the avoidance of any doubt, the review of whether a Qualifying Diagnosis is
       based on principles generally consistent with the diagnostic criteria set forth in
       Exhibit 1 (Injury Definitions) does not require identical diagnosis criteria including
       without limitation, the same testing protocols or documentation requirements.

MDL ECF No. 6481-1, pp. 37-38.

       7.      The Amended Settlement Agreement explicitly provides that “generally consistent”

does not mean the same documentation requirements identified under the BAP diagnosis criteria

under Section 1(a)(i)-(iv), Exhibit 1 to the Settlement Agreement.

       8.      Yet, deficiency notices issued by the Claims Administrator to the Movants

identified the claimants’ purported failures to, among other things, comply with the BAP protocol

by independently producing and/or ensuring their diagnosing physician(s) considered

corroborating documentary evidence, such as medical records or employment records, from before

the dates of their Pre-effective Date Qualifying Diagnoses (MDL ECF No. 8267-1).

       9.      The Claims Administrator effectually modified the Amended Settlement

Agreement as to these claims by indicating the lack of BAP protocol corroborating documentary

evidence constituted a so-called deficiency in the pre-effective date claims packages, and further

by indicating MAF Qualified Physician Dr. Suite’s conclusions upon confirming consultations on

those claims were lacking.

       10.     Undersigned counsel filed a Motion to Determine Proper Administration of Claims


                                                 5
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 6 of 19




Under the Settlement Agreement on August 15, 2017, which requested that the Court enter an

order compelling the Claims Administrator to administer the Settlement Agreement according to

its terms, and among other items, require the Claims Administrator to disclose its internal

procedures and criterion used to evaluate claims and make a determination whether the internal

procedures and criterion are consistent with the Settlement Agreement (MDL ECF No. 8267).

       11.     Issues with the Claims Administrator’s interpretation and protocol on Pre-effective

date Qualifying Diagnoses were further raised by motion to submit a Statement of Information and

Evidence filed by Plaintiffs’ counsel Neurocognitive Football Lawyers, PLLC, and The Yerrid

Law Firm, which cites similar problems encountered by other retired NFL players who received

pre-effective date qualifying diagnoses (MDL ECF No. 8375). This Court later denied that motion

as moot (MDL ECF No. 8877).

       12.     Another group of retired NFL Players, represented by Attorney Simona Farrise and

the Farrise Law Firm, P.C., who likewise received pre-effective date qualifying diagnoses and

were otherwise eligible but for the so-called deficiencies cited by the Claims Administrator, such

as purported lack of corroborating documentary evidence from before the date of the Pre-effective

date Qualifying Diagnoses, filed notice of joinder with the undersigned’s Motion to Determine

Proper Administration of Claims Under the Settlement Agreement, on the basis that the Claims

Administrator effectually amended the terms of the Amended Settlement Agreement (MDL ECF

No. 8387).

       13.     Still another group of more than two hundred and thirty retired NFL Players

represented by Attorney Anoush Hakimi and The Law Office of Hakimi & Shahriari, filed notice

of joinder with the undersigned’s Motion to Determine Proper Administration of Claims Under

the Settlement Agreement, citing deviations in implementation of the procedure and protocol of



                                                6
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 7 of 19




the Amended Settlement Agreement by the Claims Administrator (MDL ECF No. 8397).

       14.       Despite Class Counsel’s obligation to actively monitor the implementation of the

Settlement Program on behalf of the Settlement Class, and in the face of hundreds of claimants’

raising the same or similar problems they were actively encountering in the process due to the

Claim Administrator’s deviations from the terms of the Amended Settlement Agreement, Co-Lead

Counsel chose to join the National Football League and NFL Properties LLC in opposing the

Motion to Determine Proper Administration of Claims and all the concerns of those numerous

class members who joined or otherwise supported the motion (MDL ECF No. 8432).

       15.       In fact, as the Movants came to find out, it was Class Counsel who directed the

Claims Administrator to assess the medical records in every Level 1.5 and Level 2 Claim Package

against the BAP diagnostic criteria, irrespective of when the Qualifying Diagnosis occurred and

who made it (MDL ECF No. 8432-2, p. 3).

       16.       It was Class Counsel who directed the Claims Administrator to require that

neuropsychological testing records include the raw scores from that testing, the inclusion of which

were not originally required by the Amended Settlement Agreement (MDL ECF 8923-1, p. 2), and

which are at the very heart of the race norming issues this Court now seeks to address.

       17.       Specifically, the race norming adjustments are applied to the raw score in order

to yield a T-Score (“SM Decision” at p. 9) (emphasis added). The Claims Administrator, and

frankly, this Court, have become ingratiated in this racial norming fiasco because Class Counsel

directed the Claims Administrator to require claimants to disclose their raw score data, heedless

of the original Qualifying Diagnosis protocol in the Amended Settlement Agreement (MDL ECF

8923-1, p. 2).

       18.       Co-Lead Counsel argued the Motion to Determine Proper Administration of Claims



                                                 7
        Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 8 of 19




should be denied as premature under the pretext that the movants and hundreds of other claimants

who had joined or otherwise supported the motions had simply not obtained their final decisions

on the merits and/or appealed those denials on the merits (MDL ECF No. 8432).

          19.     Co-Lead Counsel blatantly minimalized its class members concerns, stating the

deficiency notices were only preliminary, and rationalizing that claims initially found to be

deficient could potentially be found generally consistent upon a subsequent merits review (MDL

ECF No. 8432).

          20.     In addressing the corroborating documentary evidence issue, Co-Lead Counsel’s

opposition stated: “such information and/or documents are not mandatory for a review on the

merits, but instead are strongly encouraged to be provided to the extent such material existed and

was considered as part of the Qualifying Diagnosis” (MDL ECF No. 8432, p. 13) (emphasis

added).

          21.     Class Counsel and the NFL have, incredibly, revived this language in reference to

application of the race norming requirements, as recently reported by ABC News, including a

public statement by Christopher Seeger that “the use of demographic adjustments, including for

race, is not required, and that the neuropsychologist examining a player should use their

professional judgment to select the appropriate demographic adjustments to apply to the player’s

test results.”3

          22.     This Court summarily denied the Motion to Determine Proper Administration of

Claims Under the Settlement Agreement on the basis that the subclass had improperly “attempt[ed]

to circumvent those processes by directly petitioning the Court” (MDL ECF No. 8882).



3
   See Pete Madden et al., Clinicians fear NFL’s concussion settlement program protocols
discriminate against Black players, ABC News (Feb. 3, 2021), https://abcnews.go.com/Sports/
clinicians-fear-nfls-concussion-settlement-program-protocols-discriminate/story?id=75646704.

                                                  8
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 9 of 19




Notwithstanding clear flaws in administration of the process, as detailed by undersigned counsel

and additional firms representing former NFL players in the same circumstances, the Court

capitulated: “Movants must proceed through the Claims Administration process, and if the claims

are denied, movants must follow the proper appeals process” (MDL ECF No. 8882).

       23.     Nevertheless, within days of issuing its summary denial, the Court called for a

closed conference to take place in chambers, with representatives of the NFL, class counsel

(represented solely by co-lead class counsel Chris Seeger), and the special masters only, for the

purpose of “address[ing] any issues regarding the implementation of the settlement agreement”

(MDL ECF No. 8909).

       24.     Soon thereafter, the Claims Administrator notified Dr. Suite that he had been

terminated as a Qualified MAF Physician on grounds that he failed to provide to it with all medical

records concerning the examination of Retired NFL Football Players.

       25.     The Court’s Order Denying the Motion to Determine Proper Administration of

Claims Under the Settlement Agreement, effectually gave carte blanche to counsel for the NFL

Parties and Class Counsel to modify and manipulate the terms of the Amended Settlement

Agreement, including the prerogative to “strongly recommend” and seemingly require that MAF

Qualified Physicians consider particular forms of corroborating documentary evidence or apply

specified race norming standards in their diagnoses.

       26.     The Movants fear that without meaningful intervention and participation by the

subclass members, these unfettered deviations and modifications of the terms agreed to vis-à-vis

the Amended Settlement Agreement will continue to go unchecked and will irrevocably erode the

foundations of the Agreement and this Court’s essential role in faithfully enforcing its terms.




                                                 9
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 10 of 19




                                   MEMORANDUM OF LAW

  I.   The Movants are Entitled to Intervene in the Proceedings Before Magistrate Judge
       Strawbridge as By Right or Should at the Very Least be Permitted to Intervene.

       “‘[M]embers of a class have a right to intervene if their interests are not adequately

represented by existing parties.’” Tech. Training Assocs. v. Buccaneers Ltd. P'ship, 874 F.3d 692,

696 (11th Cir. 2017) (quoting Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 594, 133 S. Ct.

1345, 1349, 185 L. Ed. 2d 439 (2013)). An appellate court reviews the denial of a motion to

intervene as of right de novo and subsidiary findings of fact for clear error. Id. at 695.

       The Movants’ right to intervene under Rule 24(a) of the Federal Rules of Civil Procedure

arises primarily from Class Counsel and Co-Counsel’s pervasive nonfeasance in monitoring

implementation of the claims processes per the terms agreed to in the Amended Settlement

Agreement. Parties seeking to intervene under Rule 24(a)(2) must show that:

       (1) [their] application to intervene is timely; (2) [they have] an interest relating to
       the property or transaction which is the subject of the action; (3) [they are] so
       situated that disposition of the action, as a practical matter, may impede or impair
       [their] ability to protect that interest; and (4) [their] interest is represented
       inadequately by the existing parties to the suit.

Tech. Training Assocs., 874 F.3d at 695-96. “[W]hen absent class members seek intervention as a

matter of right, the gravamen of a court's analysis must be on the timeliness of the motion to

intervene and on the adequacy of representation.” In re Cmty. Bank of N. Va. & Guar. Nat'l Bank

of Tallahassee Sec. Mortg. Loan Litig., 418 F.3d 277, 314 (3d Cir. 2005).

       Here, the Movants (1) have timely filed an application to intervene or otherwise contribute

to a discussion of the race-norming issue as pertains to implementation of claims under the

Amended Settlement Agreement before Magistrate Judge Strawbridge. “Timeliness of an

intervention request ‘is determined by the totality of the circumstances.’” Id. Factors that may be

considered include: the stage of the proceeding, the prejudice that delay may cause the parties, and


                                                  10
      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 11 of 19




the reason for the delay. Id.

       This Court’s order referring the parties to Magistrate Judge Strawbridge, entered March 8,

2021, contained no directive as to when said mediation and/or conference was to take place, ergo

the Movants’ intervention cannot cause any actual delay or prejudice to the parties. Moreover, this

stage of the proceedings is before the Court under its continuing and exclusive jurisdiction, which

by the terms of the Amended Settlement Agreement, extends:

       over the Parties and their counsel, all Settlement Class Members, the Special
       Master, BAP Administrator, Claims Administrator, Liens Resolution
       Administrator, Appeals Advisory Panel, Appeals Advisory Panel Consultants, and
       Trustee with respect to the terms of the Settlement Agreement. Any disputes or
       controversies arising out of, or related to, the interpretation, implementation,
       administration, and enforcement of this Settlement Agreement will be made by
       motion to the Court. In addition, the Parties, including each Settlement Class
       Member, are hereby deemed to have submitted to the exclusive jurisdiction of this
       Court for any suit, action, proceeding, or dispute arising out of, or relating to, this
       Settlement Agreement. The terms of the Settlement Agreement will be incorporated
       into the Final Order and Judgment of the Court, which will allow that Final Order
       and Judgment to serve as an enforceable injunction by the Court for purposes of the
       Court’s continuing jurisdiction related to the Settlement Agreement.

MDL ECF No. 6481-1, p. 95. Given that the proceedings before Magistrate Judge Strawbridge

relate to the interpretation, implementation, administration, and enforcement of the Amended

Settlement Agreement, the Movants’ application must satisfy the timeliness requirement.

       (2) The Movants’ interest in the subject of the proceedings is apparent largely in the fact

that they are, as Settlement Class Members, bound by the Parties’ interpretation and

implementation of the Amended Settlement Agreement, and have (as identified above) submitted

to the exclusive jurisdiction of this Court for all matters related thereto. The Movants’ rights vis-

à-vis the Amended Settlement Agreement are very much and very directly at stake here.

       Consequently, (3) the Movants’ interests may be impaired by disposition that may result

from the proceedings before Magistrate Judge Strawbridge because, although the Movants’



                                                 11
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 12 of 19




applications for Monetary Awards under section 6.2(c) were largely denied or withdrawn, they

qualify for at least one baseline assessment examination as provided in Section 5.2 of the Amended

Settlement Agreement (MDL ECF No. 6481-1, pp. 24-25) (“[A]n eligible Retired NFL Football

Player who submits a claim for a Monetary Award, whether successful or not, may participate in

the BAP, except a Retired NFL Football Player who submits a successful claim for a Monetary

Award is not eligible to later receive BAP Supplemental Benefits.”).

        Moreover, because the Parties’ have historically modified the definitions of Qualifying

Diagnoses and/or protocols for making Qualifying Diagnoses, and obtained the Court’s approval

of such modifications, as occurred by way of the closed in chambers conference with

representatives of the NFL, co-lead class counsel Chris Seeger, and the special masters (MDL ECF

No. 8909), without giving the class members any opportunity to protect their interests, there is a

very real likelihood that the proceedings before Magistrate Judge Strawbridge, as currently limited

to the NFL and Class Counsel Seeger Weiss, will definitively determine the Movants’ substantive

rights under the Amended Settlement Agreement.

        A class member “should not be put to the risk of having a judgment entered in the action

which by its terms extends to him, and be obliged to test the validity of the judgment as applied to

his interest by a later collateral attack. Rather he should, as a general rule, be entitled to intervene

in the action.” Advisory Committee Note, Fed. R. Civ. P. 24(a), 39 F.R.D. 110; see also Tech.

Training, 874 F.3d at 696 (discussing the advisory committee note to the 1966 amendment to Rule

24, which was the last substantive amendment to Rule 24(a)(2)). The Movants are, indeed, at risk,

and are therefore entitled to intervene here.

        Finally, (4) it is clear that the Movants’ interest is no longer adequately protected by the

Parties. “To overcome the presumption of adequate representation, the proposed intervenor must



                                                  12
      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 13 of 19




ordinarily demonstrate adversity of interest, collusion, or nonfeasance on the part of a party to the

suit.” In re Cmty. Bank, 418 F.3d at 315. In this regard, “the presumption is weak; in effect, it

merely imposes upon the proposed interven[o]rs the burden of coming forward with some evidence

to the contrary.” Tech Training, 874 F.3d at 697.

       First of all, Class Counsel and Co-Counsel’s adversity of interest against the Movants is

apparent in its habitual joinder with the National Football League and NFL Properties LLC in

opposing motions filed by subclass members regarding the interpretation, implementation,

administration, and enforcement of the Amended Settlement Agreement, as detailed above, and

most recently by Class Counsel’s independent opposition to class members Kevin Henry and

Najeh Davenport’s motion to intervene and stay mediation (MDL ECF 11312). Class Counsel’s

adversity of interest against the Movants is also apparent in its role in initially approving Dr. Suite

as a Qualified MAF Physician (6481-1, p. 38), who was at that time the only Black physician

included on the Qualified MAF Physician list, and apparent acquiescence to his termination from

the program for purported failure to provide all medical records concerning the examination of

Retired NFL Football Players, which effectively prevents Dr. Suite from speaking out about the

practices employed.

       Further, Class Counsel’s nonfeasance in monitoring implementation of the claims process

so as to protect class members is evinced by its pervasive complacency and off-record agreements

and instructions to the Claims Administrator to change and modify the protocols for making

Qualifying Diagnoses under the Amended Settlement Agreement, including its role in

clandestinely introducing race-norming into the Settlement Program through the BAP Guide, as

alluded to and detailed in the Henry/Davenport motion to intervene and stay mediation (MDL ECF

11306, pp. 2, 5-7).



                                                  13
         Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 14 of 19




         While the foregoing grounds are dispositive of the Movants’ right to intervene under Rule

42(a), it is further suggested that that Court may permit the Movants to intervene under Rule 24(b)

as parties who have a claim or defense that shares with the main action a common question of law

or fact. “Permissive intervention is within the discretion of the trial court, which must consider

‘whether the intervention will unduly delay or prejudice the adjudication of the rights of the

original parties.’” Diduck v. Kaszycki & Sons Contractors, Inc., 149 F.R.D. 55, 59 (S.D.N.Y.

1993).

   The common question of law and fact here at issue is the extent to which the Parties can

properly direct diagnosing physicians to implement standards, such as race norming, which are not

included as a criterion for identifying a Qualifying Diagnosis under the Amended Settlement

Agreement, in order to reach a Qualifying Diagnosis. As noted above, the Parties cannot show

intervention by the Movants will unduly delay or prejudice the adjudication of the rights of the

original parties given the stage of proceedings and the fact that no date or directives for the

mediation and/or conference between the NFL, Class Counsel Seeger Weiss and Magistrate Judge

Strawbridge have been set or announced.

   Therefore, the Movants respectfully submit that this Court must grant intervention as of right

under Rule 42(a), and may additionally exercise its discretion to permit the Movants to intervene

under Rule 42(b). See, e.g., Diduck (granting intervention as of right under Rule 42(a) and further

granting intervention by permission under Rule 42(b)).




                                                14
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 15 of 19




 II.   If the Court Finds the Movants Do Not Meet the Standard for Intervention, it Should
       Allow Movants to Participate in the Proceedings before Magistrate Judge
       Strawbridge as Amicus Curiae

       If a party “fails to meet the standard for intervention under Rule 24, a court may nonetheless

allow a party to participate in litigation as an amicus curiae where ‘although short of a right to

intervene, the amicus has a special interest that justifies his having a say.’ Liberty Res., Inc. v.

Phila. Hous. Auth., 395 F. Supp. 2d 206, 209 (E.D. Pa. 2005). It is fully within this Court’s inherent

authority to designate amici curiae to assist it in any capacity in a proceeding. See id.

       Of the utmost importance here is that former NFL Players and their families and loved ones

feel they no longer have a seat at the table to receive compensation through the protocol they

originally agreed to, as is evinced both through numerous class members’ filings in this Court over

the last 4 years, most of which have been denied as unripe, as well as through a resounding public

outcry and appeal, as by the public letter addressed to Judge Brody the last time she permitted a

closed conference between the Court, the NFL and Class Counsel, which implored Judge Brody

to employ better administration and transparency in this process (MDL ECF 8923-3, pp. 6-7).

There is no more important time, and no greater opportunity, for this Court to address the public’s

entreaty than by exercising its discretion to designate the Movants as amicus curiae to the

proceedings before Magistrate Judge Strawbridge.

       In cases affected with the interest of the general public, it is all the more imperative that

the Court ensure complete and plenary presentation of difficult issues so it may reach a proper

decision, which is effectively accomplished by and through the participation of an amicus. See

Liberty Res., 395 F. Supp. 2d at 209-10; see also Harris v. Pernsley, 820 F.2d 592, 603 (3rd Cir.

1987) (finding even when an applicant is not entitled to intervene, it may still appear as a friend of

the court for a limited purpose where the applicant “can contribute to the court’s understanding”).



                                                 15
       Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 16 of 19




        That being said, “[a]micus curiae status is generally granted when: (1) the petitioner has a

‘special interest’ in the particular case; (2) the petitioner's interest is not represented competently

or at all in the case; (3) the proffered information is timely and useful; and (4) the petitioner is not

partial to a particular outcome in the case.” See id. The Movants meet these factors with respect to

the forthcoming proceedings before Magistrate Judge Strawbridge.

        Firstly, the Movants’ special interest in this particular matter is clear as applicants for

Qualifying Diagnosis to which the subject race-norming standards apparently must, but perhaps

may not, be integral, and as participants in those Monetary Award and, ultimately, BAP protocols

that the NFL and Class Counsel will be discussing with Magistrate Judge Strawbridge. Secondly,

the Movants’ interests are not represented competently in this case given Class Counsel and Co-

Counsel’s nonfeasance in monitoring implementation of the claims process so as to protect class

members, and given the adverse positions and denigrating attitude Class Counsel and Co-Counsel

have taken in opposition to its class members concerns, as detailed supra at pages 12-13.

        Thirdly, the Movants’ information and experience from having brought the over-arching

issue of improper administration and monitoring of claims under the Amended Settlement

Agreement before this Court, which resulted in a closed conference on the matter, will be timely

and useful to Magistrate Judge Strawbridge in considering the issue of race norming as it is

imbedded within the Qualifying Diagnosis protocol and administration. Additionally, the Movants

offer a unique prospective insofar as their subclass includes former NFL Players from many races

and backgrounds, including White, Black, Hispanic and Pacific Islander.

        Lastly, although it could be said that the Movants are partial to and would side with the

positions taken by its fellow subclass of Black former NFL players, the Movants’ concerns are

more broadly directed to the outcome of any decision that would further expand the already



                                                  16
      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 17 of 19




unconstrained discretion this Court has allowed the NFL and Class Counsel to take in transforming

the original foundations of the Qualifying Diagnosis protocol through the Claims Process. At any

rate, there is no absolute rule that amici must be totally disinterested. See, e.g., Neonatology

Assocs., P.A. v. C.I.R., 293 F.3d 128, 132 (3d Cir. 2002) (rejecting argument that amicus must be

impartial person not motivated by pecuniary concerns).

       Traditionally, amicus curiae status confers the right to file briefs on motions before the

court and to participate at oral argument, but the concept of amicus curiae is “flexible,” and the

Court has exclusive discretion to determine “the fact, extent, and manner” of participation by an

amicus. See Wharton v. Vaughn, No. 01-6049, 2020 U.S. Dist. LEXIS 24816, at *13 (E.D. Pa.

Feb. 12, 2020) (citing Matheis v. CSL Plasma, Inc., 936 F.3d 171, 176 (3rd Cir. 2019)). Here, the

Movants suggest it would be most helpful for the Court to granting Movants the right to receive

notice of all developments regarding the proceedings before Magistrate Judge Strawbridge, a right

of access to all the parties’ discovery materials and to receive copies of all correspondence between

the parties, the right to file briefs and memoranda in those proceedings, and the right to listen to

and comment on those matters before Magistrate Judge Strawbridge. See Liberty Res., 395 F. Supp.

2d at 210 (exercising its discretion in tailoring the extent and manner of the participation of an

amicus thusly).




                                                 17
      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 18 of 19




                                          CONCLUSION

       The Movants Johnnie Lynn and Joshua Bell, on behalf of living retired NFL players

diagnosed outside of the Baseline Assessment Program (“BAP”), who received Pre-effective date

Qualifying Diagnoses of Level 1.5 Neurocognitive Impairment and Level 2 Neurocognitive

Impairment by board-certified and MAF Qualified Physicians pursuant to Section 6.3(c) of the

Amended Settlement Agreement, but were nevertheless thwarted from participation in the pre-

BAP process by the Claims Administrator’s apparent imposition of additional corroborating

documentation requirements under BAP beyond the terms of the Agreement (hereinafter

collectively “Movants”), respectfully ask the Court to enter an order granting intervention as of

right under Rule 42(a), or permitting intervention under Rule 42(b), in proceedings before

Magistrate Judge David Strawbridge relating to the race-norming issue, and in light of the affects

of the general public’s interest in this matter, asks this Court to exercise its inherent authority to

designate Movants as amici curiae to contribute to the Court’s understanding in those proceedings.

       Dated: March 26, 2021

                                               Respectfully Submitted,

                                               Attorneys for Plaintiffs/Movants
                                               Patrick J. Tighe
                                               X1LAW, P.A. f/k/a Patrick J. Tighe, P.A.
                                               721 US Highway 1, Ste 101
                                               North Palm Beach, FL 33408
                                               Phone: (561)537-3319
                                               Fax: (561)537-7193
                                               Pat@X1LAW.com
                                               Florida Bar No. 568155

                                               s/Patrick J. Tighe
                                               Patrick J. Tighe




                                                 18
      Case 2:12-md-02323-AB Document 11320 Filed 03/26/21 Page 19 of 19




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2021, the foregoing document was electronically filed

with the United States District Court for the Eastern District of Pennsylvania via the Court’s

CM/ECF system, and that the filing is available for downloading and viewing from the electronic

court filing system by counsel for all parties.

                                                  X1LAW, P.A.

                                                  s/Patrick J. Tighe
                                                  Patrick J. Tighe




                                                    19
